PD-1450&1451-15

CexMof Cr!w!m,l AffeMS                                  COURT OF CRIMINAL APPEALS
                                                             NOV 09 2015



                        \J                            COURT OF CRIMINAL APPEAL
                                                             NOV Q9 2C;5

                                                          Abel Acosta, Clerk




f   •   ii   a ii   |




             "To "The. IW^xbLTSTx^s of-tW-G^rV<a£ CbrWina\ Ap^ls :